
	
		I
		111th CONGRESS
		2d Session
		H. R. 6109
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2010
			Ms. Baldwin (for
			 herself, Mr. Waxman,
			 Mr. Pallone, and
			 Mrs. Christensen) introduced the
			 following bill; which was referred to the Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to require the
		  Secretary of Health and Human Services to ensure that each HHS health service
		  program or HHS health survey provides, to the extent the Secretary determines
		  appropriate and practicable, for the voluntary collection of data on the sexual
		  orientation and gender identity of individuals who apply for or receive health
		  services through such program, or who respond to such survey.
	
	
		1.Short titleThis Act may be cited as the
			 Health Data Collection Improvement Act
			 of 2010.
		2.Data collection on
			 sexual orientation and gender identityTitle XXXI of the Public Health Service Act
			 (42 U.S.C. 300kk et seq.) is amended by inserting after section 3101 the
			 following new section:
			
				3102.Data
				collection on sexual orientation and gender identity
					(a)In
				generalThe Secretary shall
				ensure that, beginning not later than 1 year after the dissemination of
				standards under subsection (c)(3), each HHS health service program and HHS
				health survey provides, to the extent the Secretary determines appropriate and
				practicable, for the collection of data on the sexual orientation and gender
				identity of individuals who apply for or receive health services through such
				program, or who respond to such survey.
					(b)Provision and
				use of information
						(1)Voluntary
				basisProvision of information by an individual in response to a
				collection pursuant to subsection (a) shall be only on a voluntary
				basis.
						(2)LimitationAn
				agency or person that collects data from an individual pursuant to subsection
				(a) shall not use such data, or the decision of the individual not to provide
				such data, in any manner that adversely affects the individual.
						(c)Data
				standards
						(1)DevelopmentThe
				Secretary, in consultation with the Office for Civil Rights of the Department
				of Health and Human Services and relevant data collection agencies, shall
				develop standards for the measurement of, and collection of information about,
				sexual orientation and gender identity. In developing the standards, the
				Secretary shall take into account recommendations made by the Institute of
				Medicine Committee on Lesbian, Gay, Bisexual, and Transgender Health Issues and
				Research Gaps and Opportunities.
						(2)Inclusion of
				certain standardsThe standards developed under paragraph (1)
				shall include standards—
							(A)for categorization
				of sexual orientation and gender identity, including questions to facilitate
				categorization;
							(B)for appropriate
				methods to collect information to maximize voluntary participation, preserve
				privacy and confidentiality, and avoid unintended negative consequences to an
				individual or program; and
							(C)that address the
				feasibility of data collection in different contexts and the appropriateness
				and analytical validity of collection within specific programs or types of
				programs.
							(3)DisseminationNot
				later than 1 year after the date of enactment of this section, the Secretary
				shall disseminate the standards developed under paragraph (1) to the offices
				and agencies of the Department of Health and Human Services, other Federal
				departments and agencies that administer health service programs, and other
				interested parties.
						(4)RevisionThe
				Secretary shall revise the standards developed under paragraph (1), and
				disseminate the revised standards, as the Secretary determines
				appropriate.
						(d)Analysis
						(1)Departmental
				analysisFor each HHS health
				service program and HHS health survey, the Secretary shall—
							(A)analyze data
				collected under subsection (a) to detect and monitor health disparities based
				on sexual orientation and gender identity at the Federal and State levels;
				and
							(B)report to the
				Congress and the public the results of such analyses.
							(2)Integration of
				data analysesThe Secretary shall integrate data analyses
				conducted under paragraph (1) with other activities of the Department of Health
				and Human Services that identify and analyze health disparities by race,
				ethnicity, sex, disability, primary language, or other population.
						(3)Availability of
				dataThe Secretary shall, as
				appropriate, enter into data use agreements between the Department of Health
				and Human Services (or offices and agencies thereof) and other governmental
				agencies and nongovernmental entities, pursuant to which the Secretary shall
				make available to such agencies and entities aggregated data (excluding any
				personally identifiable information about an individual) collected under
				subsection (a).
						(e)Privacy and
				other safeguardsThe protections and safeguards described in
				section 3101(e)(1) shall apply to data collected pursuant to subsection (a) of
				this section to the same extent and in the same manner as such protections and
				safeguards apply to data collected pursuant to section 3101(a).
					(f)DefinitionsIn
				this section:
						(1)The term HHS health service
				program means a program conducted or supported by the Department of
				Health and Human Services through which direct preventive health or medical
				treatment services are delivered to individuals, either in a clinical or
				community setting.
						(2)The term HHS
				health survey means data collection efforts conducted or supported by
				the Department of Health and Human Services to obtain information directly from
				individual respondents for the purpose of aggregating statistical
				information.
						.
		
